                                                                                  Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 1 of 14


                                                                                                                                                                 SOUTHERN DISTRICT OF TEXAS
                                                                                                                                                                     HOUSTON DIVISION
 (in thousands)
CASE NAME: (1) EXCO RESOURCES, INC., ET AL                                                                                                                           PETITION DATE:                  1/15/2018
CASE NUMBER:     (18-30155)



MONTHLY OPERATING REPORT SUMMARY FOR MONTH(2)                                                                                               November                              YEAR                   2018

                    MONTH                                                      Jan. 15 - Feb. 28         Mar. 1 - Mar. 31               Apr. 1 - Apr. 30               May 1 - May 31            June 1 - June 30            July 1 to July 31      Aug. 1 to Aug. 31 Sept. 1 to Sept. 30   Oct. 1 to Oct. 31   Nov. 1 to Nov. 30        Total
REVENUES (MOR-6)                                                              $        43,507,000       $        32,044,000 $                         32,818,000      $        32,881,000       $         32,431,000        $          34,520,000   $     32,733,000 $        31,318,000    $     32,687,000    $     33,322,000    $      338,261,000
INC. BEFORE INT; DEPREC./TAX; IMPAIRMENT (MOR-6)                                      140,320,000                20,708,000                           18,107,000               17,828,000                 16,464,000                   18,907,000         16,594,000          16,233,000          17,113,000          20,195,000           302,469,000
NET INCOME (LOSS) (MOR-6)                                                              89,476,000              (300,927,000)                           1,588,000                1,239,000                  4,916,000                    2,589,000         (2,063,000)          3,158,000           2,739,000           1,322,000          (195,963,000)
PAYMENTS TO INSIDERS (MOR-9)                                                              391,767                   198,762                              198,837                  197,337                    197,942                      197,942            196,647             195,242             193,959             193,959             2,162,394
PAYMENTS TO PROFESSIONALS (MOR-9)                                                         332,629                   424,808                            4,893,007                3,676,828                  1,764,606                    6,091,909          5,329,637           2,014,536           4,227,201           4,853,874            33,609,036
TOTAL DISBURSEMENTS (MOR-7 / Exhibit C)                                       $       198,649,461       $       118,699,593 $                         62,617,748      $        62,180,375       $         60,267,685        $          53,796,756   $     46,412,969 $        57,682,375    $     55,510,919    $     65,940,600    $      781,758,480

***The original of this document must be filed with the United States Bankruptcy Court***
                                                                                                                                                                                                        Yes / No
REQUIRED INSURANCE MAINTAINED                                                                           Are all accounts receivable being collected within terms?                                        No(3)
   AS OF SIGNATURE DATE                                                                EXP.             Are all post-petition liabilities, including taxes, being paid within terms?                      Yes
                                                                                       DATE             Have any prepetition liabilities been paid?                                                       Yes
CRIME/FIDELITY                                        YES (X) NO ( )                2/9/2019             If so, describe          Paid in accordance with First Day Orders
DIRECTORS & OFFICERS LIABILITY                        YES (X) NO ( )              12/31/2018            Are all funds received being deposited into DIP bank accounts?                                    Yes
EMPLOYMENT PRACTICES LIABILITY                        YES (X) NO ( )                2/9/2019            Were any assets disposed of outside the normal course of business?                                 No
FIDUCIARY LIABILITY                                   YES (X) NO ( )                2/9/2019             If so, describe
ENERGY PKG - PPTY. / IN.MARINE                        YES (X) NO ( )                7/1/2019            Are all U.S. Trustee Quarterly Fee Payments current?                                              Yes
PROPERTY                                              YES (X) NO ( )                4/6/2019            What is the status of your Plan of Reorganization?           The plan of reorganization was filed with the court on 10/1/18.
COMMERCIAL GENERAL LIABILITY                          YES (X) NO ( )                4/6/2019
UMBRELLA/EXCESS LIABILITY                             YES (X) NO ( )                4/6/2019
AUTOMOBILE LIABILITY                                  YES (X) NO ( )                4/6/2019
WORKERS COMPENSATION / EL                             YES (X) NO ( )                4/6/2019
CONTROL OF WELL                                       YES (X) NO ( )                7/1/2019            I certify under penalty of perjury that the following complete
                                                                                                        Monthly Operating Report (MOR), consisting of MOR-1
ATTORNEY NAME:           Marcus Helt                                                                   is true and correct, to the best of my knowledge.
FIRM NAME:               Foley Gardere LLP
ADDRESS:                 2021 McKinney Avenue, Suite 1600                                              SIGNED X _/s/ Tyler Farquharson__________________________________
                                                                                                                                                                     TITLE:                    Chief Financial Officer
CITY, STATE, ZIP:        Dallas, TX 75201
TELEPHONE/FAX:           214-999-3000 / 214-999-4667                                                   Tyler Farquharson                                                                                                                                                                                                                12/20/2018
                                                                                                                      (PRINT NAME OF SIGNATORY)                                                                                                                                                                                           DATE



Notes:

(1) The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.
(2) The accompanying Monthly Operating Report Notes are an integral part of this schedule.
(3) In the ordinary course of business, the Debtors attempt to collect all accounts receivable within contractual terms; however, certain receivables are collected outside of contractual terms.




MOR-1




                                                                                                                                                                                       Page 1 of 14
                  Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 2 of 14

                        EXCO RESOURCES, INC., ET AL
CASE NUMBER:            (18-30155)



                                                                 Monthly Operating Report Notes - November 01 through November 30

Note 1
The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America
("U.S. GAAP") in all material respects.

Financial Accounting Standards Board Accounting Standards Codification 852, (Reorganizations) ("ASC 852"), which is applicable to companies in chapter 11, requires that financial statements for
periods after the filing of a chapter 11 petition distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. The financial
statements have been prepared in accordance with ASC 852. The unaudited financial statements have been derived from the books and records of the Debtors. This information, however, has not
been subject to procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtors believe that the
financial information could be subject to changes, and these changes could be material. The information furnished in this report includes preliminary normal recurring adjustments, but does not
include all of the adjustments that would typically be made in accordance with U.S. GAAP.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the results of
operations, financial position and cash flows of the Debtors in the future.

Note 2
The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the reporting requirements of Rule 2015 of the Federal
Rules of Bankruptcy Procedures, Bankruptcy Local Rules for the Southern District of Texas, and the Guidelines for Debtors-In-Possession promulgated by the Office of The United States Trustee for
Region 7. The unaudited financial statements have been derived from the books and records of the Debtors. The information presented herein has not been subject to all procedures that would
typically be applied to financial information presented in accordance with GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be subject to
changes, and these changes could be material. The information furnished in this Monthly Operating Report includes normal recurring adjustments, but does not include all of the adjustments that
would typically be made for interim financial statements in accordance with GAAP.

Note 3
Liabilities Subject to Compromise: As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to compromise or other treatment under a plan of reorganization. The
determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such
liabilities is not determinable at this time. ASC 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts expected to be allowed as claims, even if they may be
settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on Court actions, further
developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of executory contracts, continued
reconciliation or other events.

Note 4
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as reorganization items. Reorganization items includes write
off of discount, premium, debt issuance costs, and derivatives associated with long-term debt, expenses related to legal advisory and representation services, other professional consulting and advisory
services, debtor-in-possession financing fees and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims.


Note 5
Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the Debtors hereby
reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right
to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.


Note 6
On February 27, 2018, the Company closed a settlement agreement with a joint venture partner to resolve arbitration regarding the right to participate in an area of mutual interest in the
Appalachia region. As a result of the settlement, the Company acquired its joint venture partner’s interests in certain entities that own and operate oil and natural gas properties and other
assets in the Appalachia region. See further information related to this settlement in the Company’s periodic filings with the SEC. The acquired entities became wholly owned subsidiaries of
certain of the Debtors as of the closing of the settlement agreement; however, the entities are not Debtors under the Chapter 11 cases. The Company’s consolidated financial statements
presented on MOR-2, MOR-3, MOR-4, MOR-5, and MOR-6 include the financial results of these non-debtor entities subsequent to the closing of the settlement agreement. The liabilities labeled
as post-petition include both the post-petition liabilities of the Debtors as well as the liabilities of the non-debtor entities that are not considered to be subject to compromise. The financial
information presented on MOR-7, MOR-8, and MOR-9 is focused on the cash receipts and disbursements of the Debtors and exclude non-debtor entities.

Note 7
The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.




                                                                                                Page 2 of 14
                                     Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 3 of 14


                   EXCO RESOURCES, INC., ET AL
CASE NUMBER:       (18-30155)

(in thousands)
                                                        COMPARATIVE BALANCE SHEETS
ASSETS                                           Filing Date   MONTH             MONTH    MONTH           MONTH   MONTH

CURRENT ASSETS                            SEE ATTACHED EXHIBIT A - CONSOLIDATED BALANCE SHEET
Cash - U.S. bank accounts
Cash - non-U.S. bank accounts
Restricted cash
Trade Accounts Receivable, Net
Unbilled Accounts Receivable
Other Accounts Receivable
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments
Mobilization costs, net
Other
TOTAL CURRENT ASSETS
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E
OTHER ASSETS
1) Tax Deposits
2) Investments in Subsidiaries
3)
4) (attach list)
TOTAL ASSETS




MOR-2


                                                                  Page 3 of 14
                                      Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 4 of 14


                                         EXCO RESOURCES, INC., ET AL
CASE NUMBER:                             (18-30155)

(in thousands)
                                                          COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                           Filing Date         MONTH    MONTH   MONTH   MONTH   MONTH
EQUITY
LIABILITIES                                                SEE ATTACHED EXHIBIT A - BALANCE SHEET
POST-PETITION LIABILITIES(MOR-4)

PRE-PETITION LIABILITIES
Secured Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt
 Deferred Revenue
 VAT
 Trade A/P
 Accrued payroll liabilities
 Accrued bond interest
 Expense Accruals
 Other
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date
TOTAL OWNER'S EQUITY (NET WORTH)
TOTAL LIABILITIES & OWNERS EQUITY



MOR-3




                                                                              Page 4 of 14
                                                                                        Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 5 of 14


Case No. (18-30155)
Exhibit A - Consolidated Balance Sheet
($ in thousands)

                                                                                                     February 28, 2018          March 31, 2018            April 30, 2018            May 31, 2018             June 30, 2018            July 31, 2018            August 31, 2018           September 30, 2018          October 31, 2018           November 30, 2018

                                                        ASSETS
         Current assets
             Cash and cash equivalents                                                           $               112,592    $              65,830     $               68,682    $             48,331     $              54,995    $              58,682    $               69,821    $                66,963     $                62,199    $                48,784
             Restricted Cash                                                                                       7,191                    9,832                      6,609                   8,811                    10,984                    8,301                     7,403                      7,028                       4,734                     13,882
             Accounts receivable, net
                   Oil and natural gas                                                                            84,502                   77,679                     76,964                  91,546                    80,901                   81,853                    79,177                     74,196                     78,408                      80,402
                   Joint Interest                                                                                 30,308                   32,986                     29,660                  30,302                    24,221                   23,103                    22,417                     24,665                     24,393                      24,881
                   Interest and other                                                                              2,200                    1,915                      1,499                   2,027                     1,919                    1,948                     2,140                      2,014                      2,115                       1,859
             Inventory                                                                                             1,729                    1,463                      1,465                   1,466                     1,472                    1,472                     1,480                      1,480                      1,255                       1,099
             Derivative financial instruments - commodity derivatives                                                  -                        -                          -                       -                         -                        -                         -                          -                          -                           -
             Other                                                                                                17,065                   15,664                     18,005                  17,730                    22,984                   21,603                    19,901                     18,150                     13,408                      11,944
                        Total current assets                                                                     255,587                  205,369                    202,884                 200,213                   197,475                  196,962                   202,339                    194,496                    186,512                     182,851
         Equity Investments                                                                                        4,736                    4,736                      4,736                   4,736                     4,736                    4,736                     4,736                      4,736                      4,736                       4,736
         Oil and natural gas properties (full cost accounting method):
             Unproved oil and natural gas properties and development costs not being amortized                   152,690                   149,322                   149,773                  150,020                  149,249                  149,300                   149,375                     148,462                    148,929                    149,351
             Proved developed and undeveloped oil and natural gas properties                                   3,226,435                 3,239,619                 3,251,081                3,259,766                3,281,104                3,286,059                 3,294,111                   3,307,331                  3,318,278                  3,327,331
             Allowance for depreciation, depletion & amortization                                             (2,762,945)               (2,770,278)               (2,777,928)              (2,785,508)              (2,791,918)              (2,799,083)               (2,806,260)                 (2,812,174)                (2,819,016)                (2,825,487)
             Oil and natural gas properties, net                                                                 616,180                   618,662                   622,927                  624,278                  638,435                  636,276                   637,226                     643,619                    648,191                    651,195
         Other property and equipment, net and other non-current assets                                           39,285                    39,345                    39,125                   39,052                   38,933                   38,814                    38,686                      38,564                     38,560                     38,027
         Derivative financial instruments                                                                              -                         -                         -                        -                        -                        -                         -                           -                          -                          -
         Goodwill                                                                                                163,155                   163,155                   163,155                  163,155                  163,155                  163,155                   163,155                     163,155                    163,155                    163,155
                        Total assets                                                             $             1,078,943    $            1,031,267    $            1,032,826    $           1,031,434    $           1,042,733    $           1,039,943    $            1,046,142    $              1,044,570    $             1,041,154    $             1,039,964
                               LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
         Current liabilities
             Accounts payable and accrued liabilities                                            $                44,621    $               49,365    $               50,712    $             47,149     $              49,988    $              44,715    $               47,744    $                 56,976    $                53,898    $                60,235
             Revenues and royalties payable                                                                       39,857                    42,727                    43,791                  46,102                    42,808                   44,429                    43,757                      40,486                     42,260                     41,786
             Accrued interest payable                                                                                207                     1,140                     3,078                   5,234                     7,204                    9,417                    11,553                         829                      2,976                      5,136
             Current portion of asset retirement obligations                                                         600                       600                       600                     600                       600                      600                       600                         600                        600                        600
             Income taxes payable                                                                                    -                         -                         -                       -                         -                        -                         -                           -                          -                          -
             Derivative financial instruments - commodity derivatives                                                -                         -                         -                       -                         -                        -                         -                           -                          -                          -
             Current maturities of long term debt                                                                156,406                   473,364                   473,364                 473,364                   473,364                  473,364                   473,364                     473,364                    473,364                    473,364
                        Total current liabilities                                                                241,691                   567,196                   571,545                 572,449                   573,964                  572,525                   577,018                     572,255                    573,098                    581,121
         Deferred income taxes                                                                                     4,518                         -                         -                       -                         -                        -                         -                           -                          -                          -
         Derivative financial instruments - commodity derivatives                                                      -                         -                         -                       -                         -                        -                         -                           -                          -                          -
         Liabilities subject to compromise                                                                     1,566,650                 1,496,871                 1,492,196               1,487,006                 1,490,942                1,486,913                 1,491,649                   1,491,625                  1,484,531                  1,473,893
         Asset retirement obligations and other long term liabilities                                             22,020                    23,853                    23,945                  25,382                    26,128                   26,025                    24,877                      24,740                     24,632                     24,523
         Commitments and contingencies                                                                                 -                         -                         -                       -                         -                        -                         -                           -                          -                          -
         Shareholders' equity:
             Common shares, $0.001 par value                                                                          22                        22                        22                       22                       22                       22                        22                          22                         22                         22
             Additional paid-in capital                                                                        3,539,806                 3,540,018                 3,540,224                3,540,440                3,540,627                3,540,817                 3,540,998                   3,541,192                  3,541,396                  3,541,608
             Accumulated deficit                                                                              (4,288,132)               (4,589,061)               (4,587,472)              (4,586,233)              (4,581,316)              (4,578,727)               (4,580,790)                 (4,577,632)                (4,574,893)                (4,573,571)
             Treasury shares, at cost                                                                             (7,632)                   (7,632)                   (7,632)                  (7,632)                  (7,632)                  (7,632)                   (7,632)                     (7,632)                    (7,632)                    (7,632)
             Total shareholder's equity                                                                         (755,936)               (1,056,653)               (1,054,858)              (1,053,403)              (1,048,300)              (1,045,520)               (1,047,402)                 (1,044,050)                (1,041,107)                (1,039,573)
             Total liabilities and shareholders' equity                                          $             1,078,943    $            1,031,267    $            1,032,826    $           1,031,434    $           1,042,733    $           1,039,943    $            1,046,142    $              1,044,570    $             1,041,154    $             1,039,964

Notes:




                                                                                                                                                                           Page 5 of 14
                                                       Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 6 of 14

                     EXCO RESOURCES, INC., ET AL
CASE NUMBER:         (18-30155)




                                                                                        SCHEDULE OF POST-PETITION LIABILITIES
                                                         As of             As of                As of               As of                  As of               As of            As of             As of               As of               As of
                                                   February 28, 2018   March 31, 2018       April 30, 2018       May 31, 2018           June 30, 2018       July 31, 2018   August 31, 2018 September 30, 2018   October 31, 2018   November 30, 2018
Accounts Payable and Other Accrued Expenses
   Trade Accounts Payable                          $      7,708,220    $   11,758,958   $       6,889,256    $      5,636,388       $       4,570,309   $      6,359,674    $    6,728,863   $     5,243,549     $     8,198,945    $      8,273,716
   Accrued Expenses                                      34,593,959        32,003,998          42,233,195          39,335,817              42,808,631         36,010,469        38,242,996        48,572,299          42,818,045          48,608,938
   Income Taxes Payable                                           -                 -                   -                   -                       -                  -                 -                 -                   -                   -
Accrued Interest                                            207,011         1,140,028           3,077,601           5,234,165               7,203,665          9,417,443        11,552,888           829,252           2,975,787           5,135,906
Production Payable                                       39,857,190        42,726,906          43,791,316          46,102,229              42,808,164         44,428,763        43,756,782        40,485,685          42,260,039          41,786,462
Drilling Advances                                                 -                 -                   -                   -                       -                  -                 -                 -                   -                   -
Payroll and benefits:
   Accounts Payable                                         157,945           131,621             137,854             168,415                 132,959             150,686          175,873            123,839            144,935             166,079
   Accrued Expenses                                       2,160,612         1,899,362           1,451,074           2,008,144               2,476,141           2,194,042        2,596,515          3,036,830          2,736,152           3,187,055

TOTAL POST-PETITION LIABILITIES (MOR-3)            $     84,684,936    $   89,660,873   $      97,580,297    $     98,485,158       $      99,999,868   $     98,561,077    $ 103,053,917    $    98,291,454     $    99,133,904    $    107,158,155


MOR-4




                                                                                                                     Page 6 of 14
                                  Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 7 of 14


                    EXCO RESOURCES, INC., ET AL
CASE NUMBER:        (18-30155)



                                                                       November 30, 2018
    Days past Due           Total Consolidated           AP Trade        Production Payable Accrued Expenses Income Taxes Payable Accrued Interest Payroll & Benefits
Current             $                     80,777,170   $ 8,248,474       $     15,430,718   $   48,608,938    $                 -   $   5,135,906   $     3,353,134
0-30 days                                 14,609,831             -             14,609,831                -                      -               -                 -
31-60 days                                   339,680            24                339,656                -                      -               -                 -
61-90 days                                   302,551           222                302,330                -                      -               -                 -
91+ days                                  11,128,923        24,996             11,103,927                -                      -               -                 -
TOTAL               $                    107,158,155   $ 8,273,716       $     41,786,462   $   48,608,938    $                 -   $   5,135,906   $     3,353,134



                           AGING OF ACCOUNTS RECEIVABLE

                                                         A/R Trade
                                                           (JIB              Production
    Days past Due           Total Consolidated          Receivables)         Receivable          Other
Current             $                     54,761,282   $ 9,296,506       $     44,858,306   $      606,470
0-30 days                                  4,809,796        495,093             4,284,077           30,626
31-60 days                                 1,405,911        466,153               936,944            2,815
61-90 days                                   428,202        370,974                57,151               77
91+ days                                  45,736,640     14,251,958            30,265,975        1,218,707
TOTAL               $                    107,141,832   $ 24,880,683      $     80,402,453   $    1,858,696

MOR-5




                                                                             Page 7 of 14
                                                 Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 8 of 14


                             EXCO RESOURCES, INC., ET AL
CASE NUMBER:                 (18-30155)

(in thousands)

                                                                                    STATEMENT OF INCOME (LOSS)
                      MONTH                                        MONTH                       MONTH              MONTH           MONTH           MONTH           FILING TO
                                                                                                                                                                    DATE

REVENUES         (MOR-1)                                  SEE ATTACHED EXHIBIT B - INCOME STATEMENT
TOTAL COST OF REVENUES
GROSS PROFIT

OPERATING EXPENSES:
   Selling & Marketing
   General & Administrative
   Insiders Compensation
   Professional Fees
   Other - Gain on Fixed Asset Disposal
   Other - Multi-Client Amortization
TOTAL OPERATING EXPENSES                                                          -                    -                  -               -
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                               -                    -                  -               -
INTEREST EXPENSE
DEPRECIATION
OTHER (INCOME) EXPENSE*
FOREIGN EXCHANGE (GAIN) LOSS
LOSS ON DEBT EXTINGUISHMENT
OTHER ITEMS**
TOTAL INT, DEPR & OTHER ITEMS                                                     -                    -                  -               -               -                   -
NET INCOME BEFORE TAXES                                                           -                    -                  -               -               -                   -
INCOME and OTHER TAXES
NET INCOME (LOSS) (MOR-1)                                  $                      -    $               -   $              -   $           -   $           -   $               -
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.




MOR-6

                                                                                                   Page 8 of 14
Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 9 of 14


    Case No. (18-30155)
    Exhibit B - Consolidated Statement of Operations

                                                                                                For the period
                                                                                              November 1, 2018 to
       (in thousands)                                                                         November 30, 2018

       Revenues:
           Oil                                                                            $                  7,583
           Natural Gas                                                                                      24,112
           Purchased natural gas and marketing                                                               1,627
              Total revenues                                                                                33,322
       Costs and expenses:
           Oil and natural gas operating costs                                                               3,497
           Production and ad valorem taxes                                                                   1,437
           Gathering and transportation                                                                      4,874
           Purchased natural gas                                                                             1,340
           Depletion, depreciation and amortization                                                          6,588
           Impairment of oil and natural gas properties (1)                                                      -
           Accretion of liabilities                                                                            181
           General and administrative                                                                        2,028
           Other operating expense                                                                            (230)
              Total costs and expenses                                                                      19,715
           Operating income (loss)                                                                          13,607
       Other income (expense):
           Interest expense, net                                                                            (2,622)
           Gain (loss) on derivatives financial instruments - commodity derivatives                              -
           Gain (loss) on derivative financial instruments - warrants                                            -
           Reorganization items (2)                                                                         (9,670)
           Other income (3)                                                                                      7
           Equity income                                                                                         -
              Total other income (expense)                                                                 (12,285)
       Income (loss) before income taxes                                                                     1,322
       Income tax benefit (expense) (4)                                                                          -
       Net income (loss)                                                                  $                  1,322

    Notes
    (1) Impairment of oil and gas properties is recorded quarterly.
    (2) Reorganization items for November consisted of $10.85mm in incurred legal and professional fees, as well as
    a $1.18mm gain on an adjustment to estimated allowable claims.
    (3) Other income is primarily comprised of various refunds and other miscellaneous amounts.
    (4) Income tax expense is recorded quarterly.




                                                     Page 9 of 14
                                                        Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 10 of 14


                             EXCO RESOURCES, INC., ET AL
CASE NUMBER:                 (18-30155)

(in thousands)


CASH RECEIPTS AND                                                              MONTH          MONTH      MONTH       MONTH        MONTH   SIX MONTHS TO
DISBURSEMENTS                                                                                                                                 DATE
 1. CASH-BEGINNING OF MONTH / PERIOD                                        SEE ATTACHED EXHIBIT C - CASH RECEIPTS AND DISBURSEMENTS
RECEIPTS:
 2. CASH RECIEPTS FROM REGIONS
 3. CASH RECEIPTS FROM CUSTOMERS
 4. PROCEEDS FROM DIP FUNDING
 5. SALE OF ASSETS
 6. OTHER (attach list)
TOTAL RECEIPTS**
(Withdrawal) Contribution by Individual Debtor MFR-2*
DISBURSEMENTS:
 7. CASH REQUESTS FROM REGIONS
 8. PAYROLL, PER DIEM & BENEFITS
 9. PAYROLL IOM (ISLE OF MAN)
10. ACCOUNTS PAYABLE (POST PETITION ONLY)
11. SENIOR DEBT INTEREST
12. INTEREST/FEES ON ADDITIONAL DEBT
13. BANKRUPTCY RELATED PAYMENTS (PRE PETITION ONLY) ***
14. INSURANCE PAYMENTS
15. TPG LOAN PAYMENT
16. OTHER (attach list)
TOTAL DISBURSEMENTS FROM OPERATIONS
17. DEBTOR PROFESSIONAL FEES
18. DIP LENDER PROFESSIONAL FEES
19. SENIOR LENDER PROFESSIONAL FEES
20. UNSECURED CREDITORS COMMITTEE PROFESSIONAL FEES
21. U.S. TRUSTEE FEES
22. OTHER REORGANIZATION EXPENSES (attach list)
TOTAL DISBURSEMENTS**
23. NET CASH FLOW
24. CASH - END OF MONTH

24. ADJUSTMENTS RELATED TO PRIOR PERIODS
25. UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD
26. UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD
27. ENDING CASH PER BOOKS - END OF MONTH (MOR-8)


MOR-7




                                                                                       Page 10 of 14
Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 11 of 14


              Exhibit C ‐ Cash Receipts and Disbursements
              ($ in thousands)

                                                                                     For the period
                                                                                    Nov. 1 to Nov. 30
                                                                                          2018

              Cash - Beginning of Month (Book)                                               $38,252

              Receipts
              Production                                                                     $42,419
              JIB Receipts                                                                     7,692
              Hedge Settlements                                                                    -
              Other                                                                           10,499
              Total Receipts                                                                 $60,611

              Operating Disbursements
              Capex                                                                         ($13,281)
              Lease Operating Expense                                                         (3,363)
              Gathering / Firm Transportation                                                 (6,193)
              Royalties                                                                      (13,320)
              Production Tax                                                                    (960)
              Payroll/Labor Burden                                                            (1,845)
              G&A / Other                                                                       (525)
              FDM Relief                                                                      (9,000)
              Total Operating Disbursements                                                 ($48,487)

              Other Cash Disbursements
              Debt Service Payments                                                            ($953)
              RBL Retirement & LC Cash Collateralization                                           -
              Haynesville JV Escrow Funding                                                  (10,700)
              Professional Fees - Restructuring                                               (4,854)
              Professional Fees - Other Retained Professionals                                  (294)
              Professional Fees - Ordinary Course Professionals                                 (653)
              Acquisitions                                                                         -
              Vendor Adequate Assurance / Contraction / Prepay                                     -
              D&O Insurance                                                                        -
              Employee Incentive Payments / Retention                                              -
              Appalachia JV Cash                                                                   -
              Other Miscellaneous                                                                  -
              Total Net Cash Flow                                                            ($5,330)
                 DIP Financing
                    DIP RBL A Draw / (Repayment)                                                    -
                    DIP RBL B Draw / (Repayment)                                                    -
              Total Net Cash Flow                                                            ($5,330)
                   Other Book Cash Adjustment (1)                                                  -
                      Book Cash Adjustments - Voided Checks/Other                                  -
              Ending Operating Cash Balance                                                   32,922

              Cash - End of Month (Book) (2)                                                  32,939
              Outstanding Checks at End of Month                                               8,904
              Cash - End of Month (Bank)                                                     $41,843


              Notes
              (1) Other Book Cash Adjustment is primarily voided prepetition checks
              (2) Cash - End of Month (Book) includes the addition of the FSA account


                                                   Page 11 of 14
                   Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 12 of 14

    CASE NAME:                         EXCO RESOURCES, INC., ET AL
    CASE NUMBER:                       (18-30155)



    Bank Account Reconciliations & Cash Disbursements Journals
    The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis
                                                                                                                                      Account Number         Ending Balance
             Debtor Entity                            Bank Name                                       Account Type                    (last 4 digits only)    as of 11/30/18

    EXCO Resources, Inc.               JP Morgan                                   Master Funding Account                                    5708            $   41,694,508
    EXCO Resources, Inc.               Bank of America                             Prepaid Credit Card Account                               9287                  131,518
    EXCO Resources, Inc.               JP Morgan                                   Flex Spending Account                                     6205                    16,651
                                                                                                                                  EXCO Operating Cash Total $    41,842,677
    EXCO Operating Company, LP         JP Morgan                                   EXCO/BG Operating Trust                                   2529            $   12,540,982
    EXCO Operating Company, LP         JP Morgan                                   JV Escrow Account                                         5987                 7,183,252
    EXCO Operating Company, LP         JP Morgan                                   Money Market Account (State of LA vs. Webb)1              3214                         -
    EXCO Resources, Inc.               Bank of America                             Credit Card Collateral                                    9810                         -
    EXCO Resources, Inc.               JP Morgan                                   Credit Card Collateral                                    7404                  368,578
    EXCO Resources, Inc.               JP Morgan                                   Utility Deposit Account                                   7420                  284,128
    EXCO Resources, Inc.               JP Morgan                                   Master Funding                                            2658                         -
    EXCO Resources, Inc.               JP Morgan                                   A/P Disbursement                                          2230                         -
    EXCO Resources, Inc.               JP Morgan                                   Rev Disbursement                                          2222                         -
    EXCO Holding PA Inc.               JP Morgan                                   Holding PA                                                3113                         -
    EXCO Operating Company, LP         JP Morgan                                   EXCO Operating Company, LP (MFA)                          1291                         -
    EXCO Operating Company, LP         JP Morgan                                   EXCO Operating Company, LP (CDA)                          1283                         -
    Raider Marketing, LP               JP Morgan                                   Raider Marketing                                          3356                         -
                                                                                   Total                                                                     $   62,219,616

1
    Account XX3214 was closed on April 30, 2018
    MOR-8




                                                                                      Page 12 of 14
                                                        Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 13 of 14

                     EXCO RESOURCES, INC., ET AL
CASE NUMBER:         (18-30155)



                                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).


  INSIDERS: NAME/POSITION/COMP TYPE                                 Jan. 15 to Feb. 28       Mar. 1 to Mar. 31       Apr. 1 to Apr. 30       May 1 to May 31        June 1 to June 30       July 1 to July 31       Aug. 1 to Aug. 31       Sept. 1 to Sept. 31       Oct. 1 to Oct. 31       Nov. 1 to Nov. 30
                                                                          2018                     2018                    2018                   2018                    2018                    2018                    2018                     2018                     2018                    2018
  1 Hal Hickey                                                  $              130,993   $              66,495   $              66,495   $             64,995   $              64,055   $              64,055   $              64,055   $                64,055   $              64,055   $              64,055
  2 Harold Jameson                                                              75,967                  38,839                  38,915                 38,915                  39,003                  39,003                  38,670                    37,587                  37,587                  37,587
  3 Heather Summerfield                                                         67,277                  33,407                  33,407                 33,407                  34,747                  34,747                  35,068                    34,747                  33,463                  33,463
  4 Tyler Farquharson                                                           67,256                  34,143                  34,143                 34,143                  34,171                  34,171                  32,888                   32,888                   32,888                  32,888
  5 Brian Gaebe                                                                 50,274                  25,877                  25,877                 25,877                  25,966                  25,966                  25,966                   25,966                   25,966                  25,966
TOTAL INSIDERS (MOR-1)                                          $              391,767   $             198,762   $             198,837   $            197,337   $             197,942   $             197,942   $             196,647   $              195,242    $             193,959   $             193,959


        PROFESSIONALS                                               Jan. 15 to Feb. 28       Mar. 1 to Mar. 31     Apr. 1 to Apr. 30       May 1 to May 31          June 1 to June 30     July 1 to July 31       Aug. 1 to Aug. 31       Sept. 1 to Sept. 31       Oct. 1 to Oct. 31         Nov. 1 to Nov. 30
                                                                          2018                     2018                  2018                   2018                      2018                  2018                    2018                     2018                     2018                      2018
  1 Alvarez & Marsal                                            $                    -   $                   -   $            300,449    $           997,920    $                   -   $            765,161    $            994,114    $             440,676     $          1,193,329    $                   -
  2 Ballard Spahr                                                                    -                       -                       -                     -                        -                 42,907                   4,037                          -                  5,415                   15,097
  3 Bracewell LLP                                                              113,965                  85,539                       -                     -                        -                331,918                  47,654                   75,116                         -                 405,342
  4 Brown Rudnick LLP                                                                -                       -                800,734                271,184                  218,665                497,822                 190,378                  210,042                  124,296                  635,465
  5 Cole Scholtz                                                                     -                       -                       -                 1,383                        -                       -                       -                         -                       -                   2,779
  6 Cross Sound Management                                                           -                       -                       -                     -                        -                       -                       -                         -                  8,843                        -
  7 DRW Holdings `                                                                   -                       -                       -                 1,056                        -                     95                        -                         -                       -                       -
  8 Epiq US                                                                    195,608                       -                       -               409,513                   62,281                       -                106,374                   27,756                         -                 153,516
  9 Foley Gardere LLP                                                                -                       -                       -                     -                  144,620                       -                       -                  44,997                         -                       -
 10 FTI Consulting Inc.                                                              -                       -                456,018                416,128                  380,549                513,536                 255,576                  178,043                         -                 617,807
 11 Gardere Wynne Sewell                                                             -                       -                182,576                      -                        -                       -                       -                         -                       -                       -
 12 Hunton & Williams                                                           21,729                       -                       -                     -                        -                       -                       -                         -                       -                       -
 13 Intrepid Partners                                                                -                       -                       -                     -                  500,200                278,391                  68,864                          -                132,128                  128,354
 14 Jackson Walker L.L.P.                                                            -                       -                211,705                208,011                   67,462                207,433                  69,568                  151,218                   71,878                  113,377
 15 Jefferies LLC                                                                    -                       -                       -                     -                        -                       -                       -                         -                128,799                   30,555
 16 Kasowitz Benson Torres                                                           -                       -                       -                     -                        -                       -                       -                         -                933,122                  869,505
 17 Kirkland & Ellis                                                                 -                       -              1,768,071                924,230                        -              2,606,393               3,161,568                  823,766                         -               1,640,089
 18 Opportune Tax, LLC                                                               -                       -                       -                     -                   10,959                       -                       -                         -                555,168                        -
 19 PJT Partners, LP                                                                 -                       -                427,463                235,484                  196,412                124,194                        -                         -                  7,883                        -
 20 Pryor Cashman LLP                                                                -                       -                       -                60,644                   29,665                       -                 31,659                   23,473                    2,019                   38,933
 21 Reme LLC                                                                         -                       -                       -                     -                        -                       -                  3,998                          -                307,546                        -
 22 Rothschild Inc.                                                                  -                 313,381                153,428                151,276                  152,190                       -                303,105                          -                 57,994                  151,319
 23 Simpson,Thacher & Bartlett LLP                                                   -                       -                       -                     -                        -                       -                 51,054                   34,449                  695,750                   51,736
 24 US Trustee Payment Center                                                        -                       -                590,871                      -                        2                724,060                        -                         -                       -                       -
 25 Waller Lansden Dortch Davis                                                  1,328                  25,888                       -                     -                        -                       -                 33,835                          -                  3,035                        -
 26 Wilmington Trust Fee Collections                                                 -                       -                       -                     -                    1,600                       -                  7,854                    5,000                         -                       -
 27 Zeiger Tigges & Little, LLP                                                      -                       -                  1,692                      -                        -                       -                       -                         -                       -                       -
TOTAL PROFESSIONALS (MOR-1)                                     $              332,629   $             424,808   $          4,893,007    $         3,676,828    $           1,764,606   $          6,091,909    $          5,329,637    $           2,014,536     $          4,227,201    $           4,853,874

MOR-9




                                                                                                                                         Page 13 of 14
                                                      Case 18-30155 Document 1483 Filed in TXSB on 12/20/18 Page 14 of 14


Exhibit D ‐ Consolidating Disbursements of Jointly Administered Cases in Chapter 11

                                                                                                                                                         Disbursements

                  Entity                        Case No.      Jan. 15 to Feb. 28   Mar. 1 to Mar. 31   Apr. 1 to Apr. 30   May 1 to May 31    June 1 to June 30   July 1 to July 31   Aug. 1 to Aug. 31   Sept. 1 to Sept. 31   Oct. 1 to Oct. 31   Nov. 1 to Nov. 30

EXCO Operating Company, LP                     (18-30161)     $     82,727,137     $     84,234,476    $     40,835,334    $     44,929,920   $     44,217,642    $      35,327,031   $     29,692,106    $      33,159,853     $     39,485,014    $     50,954,641
EXCO Resources, Inc.                           (18-30155)     $    112,128,859     $     29,561,510    $     14,818,282           9,510,947          8,737,651           11,496,923         10,184,155           18,847,033           10,073,695           8,718,510
Raider Marketing, LP                           (18-30169)     $      3,793,466     $      4,903,607    $      6,964,132           7,739,508          7,312,393            6,972,802          6,536,708            5,675,488            5,952,210           6,267,449

Total Disbursements                                           $    198,649,461     $    118,699,593    $     62,617,748    $     62,180,375   $     60,267,685    $      53,796,756   $     46,412,969    $      57,682,375     $     55,510,919    $     65,940,600




                                                                                                                           Page 14 of 14
